Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
This Office Action is responsive to the amendment filed on 05/09/2022.
Claims 1, 9 and 15 have been amended.
Claim 2, 6, 12 and 18 are cancelled.
Claims 1, 3-5, 7-11, 13-17 and 19-23 remain in the application.
What is Claimed
Exemplary amended claim 1 recites as follow:

    PNG
    media_image1.png
    409
    819
    media_image1.png
    Greyscale

Independent claims 9 and 15 recite similar limitations.
Response to Arguments
Applicant’s arguments have been carefully considered but are moot in view of the new ground(s) of rejection. 
Applicant argues the "MAC CE" disclosed in Kim is used for "transmitting Scell activation," not for sending a link switching mode. Kim appears to be silent with respect to using a MAC CE form to send the data transmission mode. Vrzic, Cai, and Dai also fail to disclose these features. Hence, the combination of Huang, Kim, Vrzic, Cai, and Dai fails to disclose or teach "sending an order including the data transmission mode to the terminal device in a form of a media access control (MAC) control element (CE)," as recited in the amended claim 1.
The Examiner respectfully disagrees.  the cited prior arts have been carefully reviewed. While current limitation is as follow
	sending the data transmission mode to the terminal device, comprising: sending an order including the data transmission mode to the terminal device in a form of a media access control (MAC) control element (CE), wherein the data transmission mode for the terminal device comprises a link switching mode, or a packet duplication mode 
the Examiner respectfully submits that a careful review of the cited Pub. US 2018/0098250 A1 to Vrzic et al. discloses that a network sends a data transmission mode the UE, the data transmission mode for the terminal device comprises a link switching mode, or a packet duplication mode, see Vrzic [0013], [0115]; data transmission mode for the terminal device comprises a (LS) link switching mode, or a (PD) packet duplication mode, conveyed to the UE 100 via the MAC control elements (MAC CEs).

Therefore, claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US 2017/0264404 A1 hereinafter Huang in view of Pub. US 2018/0098250 A1 to Vrzic et al. hereinafter Vrzic. Independent claim 9 and claim 15 reciting similar limitations are similarly rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US 2017/0264404 A1 hereinafter Huang in view of Pub. US 2018/0098250 A1 to Vrzic et al. hereinafter Vrzic.

Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1, 3-5, 7-11, 13-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. US 2017/0264404 A1 hereinafter Huang in view of Pub. US 2018/0098250 A1 to Vrzic et al. hereinafter Vrzic.

Regarding claim 1. Huang discloses A method for determining a data transmission mode as applied to a network device, the method comprising: 
obtaining at least one input parameter, wherein the at least one input parameter comprises at least transmission related information reported by a terminal device or related information of a network side, [0083], [0085]; obtaining transmission mode information by the network side device; see [0093]-[0094]; 
determining a data transmission mode for the terminal device based on the at least one input parameter, [0095], [0096]; transmission mode information determined based on obtained terminal status information and channel state information.
Huang discloses the claimed invention except explicitly sending the data transmission mode to the terminal device, comprising: sending an order including the data transmission mode to the terminal device in a form of a media access control (MAC) control element (CE), wherein the data transmission mode for the terminal device comprises a link switching mode, or a packet duplication mode.
Vrzic discloses sending the data transmission mode to the terminal device, comprising: sending an order including the data transmission mode to the terminal device in a form of a media access control (MAC) control element (CE), see Vrzic [0013], [0115]; data transmission mode for the terminal device comprises a (LS) link switching mode, or a (PD) packet duplication mode, conveyed to the UE 100 via the MAC control elements (MAC CEs).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Huang with Vrzic to establish and maintain data connection see abstract.

Regarding claim 3. Huang discloses the claimed invention except explicitly wherein sending the data transmission mode to the terminal device comprises sending an order including the data transmission mode to the terminal device in a form of a physical downlink control channel order.
	Vrzic discloses wherein sending the data transmission mode to the terminal device comprises sending an order including the data transmission mode to the terminal device in a form of a physical downlink control channel order, [0145]-[0146]; MgNB 370 informs UE 100 of the UL grant via the “UL Grants via PDCCH signal 805.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Huang with Vrzic to control transmission, see [0146].

Regarding claim 4. Huang discloses the claimed invention except explicitly wherein sending the data transmission mode to the terminal device comprises sending an order including the data transmission mode to the terminal device in a form of radio resource control (RRC) signaling. 
	Vrzic discloses data transmission mode to the terminal device comprises sending an order including the data transmission mode to the terminal device in a form of radio resource control (RRC) signaling, [0141], [0146]; base station may use RRC signaling to indicate the transmission modes to the UE: for instance, RRC signaling can be used to configure PD.
	Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date to modify Huang with Vrzic allow a UE's session to be preserved.   

Regarding claim 5. Huang discloses the claimed invention except explicitly, wherein the order includes bearer information used to change the data transmission mode. 
Vrzic discloses, wherein the order including the data transmission mode further includes bearer information used to change the data transmission mode, [0059], [0192]; transmission mode effected caused by bearer establishment for mode change for, the network node can instruct a UE in packet duplication mode to change modes.
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date to modify Huang with Vrzic for the network device to indicate the transmission mode when a Data Radio Bearer (DRB) is established, see [0192].

Regarding claim 7. Huang discloses wherein the transmission related information reported by the terminal device comprises at least one of: a channel-specific measurement value reported by the terminal device; or data transmission mode indication information reported by the terminal device, [0107]-[0108]; obtaining the transmission mode information in the form of status information reported/sent by the terminal to the network device. 
Regarding claim 8. Huang discloses the claimed invention except explicitly wherein the related information of the network side comprises at least one of: a quality of service QoS requirement of the terminal device; an uplink channel condition obtained by the network side through measurement; a data receiving error ratio obtained by the network side through statistics; or load information of the network side. 
	Vrzic discloses wherein the related information of the network side comprises or load information of the network side, [0115]; network side provides overall load information.
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date to modify Huang with Vrzic to determine the best transmission mode, see [0115].

Regarding claim 9. Huang discloses A network device comprising: a communications unit, configured to: 
obtain at least one input parameter, wherein the at least one input parameter includes at least transmission related information reported by a terminal device or related information of a network side, [0083], [0085]; obtaining transmission mode information by the network side device; see [0093]-[0094]; and 
a processing unit, configured to determine the data transmission mode for the terminal device based on the at least one input parameter, [0226]; fig. 27; processor 274 is configured to obtain transmission mode information; [0095], [0096]; transmission mode information determined based on obtained terminal status information and channel state information.
Huang discloses the claimed invention except explicitly send an order including a data transmission mode to the terminal device in a form of a media access control (MAC) control element (CE); and a processing unit, configured to determine the data transmission mode for the terminal device based on the at least one input parameter, wherein the data transmission mode for the terminal device comprises a link switching mode, or a packet duplication mode.
Vrzic discloses sending the data transmission mode to the terminal device, comprising: sending an order including the data transmission mode to the terminal device in a form of a media access control (MAC) control element (CE), see Vrzic [0013], [0115]; data transmission mode for the terminal device comprises a (LS) link switching mode, or a (PD) packet duplication mode, conveyed to the UE 100 via the MAC control elements (MAC CEs).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Huang with Vrzic to establish and maintain data connection see abstract.

Regarding claim 10.  Huang discloses the claimed invention except explicitly wherein the communications unit is further configured to send the order including the data transmission mode to the terminal device as one or more of: 
a physical downlink control channel order; or radio resource control (RRC) signaling. 
Vrzic discloses the communications unit is further configured to send an order including the data transmission mode to the terminal device as a physical downlink control channel order, [0145]-[0146]; MgNB 370 informs UE 100 of the UL grant via the “UL Grants via PDCCH signal 805.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Huang with Vrzic to control transmission, see [0146].

Regarding claim 11. Huang discloses the claimed invention except explicitly, wherein the order including the data transmission mode further includes bearer information used to change the data transmission mode. 
	Vrzic discloses, wherein the order including the data transmission mode further includes bearer information used to change the data transmission mode, [0059], [0192]; transmission mode effected caused by bearer establishment for mode change for, the network node can instruct a UE in packet duplication mode to change modes.
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date to modify Huang with Vrzic for the network device to indicate the transmission mode when a Data Radio Bearer (DRB) is established, see [0192].

Regarding claim 13. Huang discloses, wherein the transmission related information reported by the terminal device comprises at least one of: a channel-specific measurement value reported by the terminal device; or data transmission mode indication information reported by the terminal device, [0107]-[0108]; obtaining the transmission mode information in the form of status information reported/sent by the terminal to the network device. 

Regarding claim 14. Huang discloses the claimed invention except explicitly, wherein the related information of the network side comprises at least one of: a quality of service QoS requirement of the terminal device; an uplink channel condition obtained by the network side through measurement; 
a data receiving error ratio obtained by the network side through statistics; or load information of the network side. 
Vrzic discloses wherein the related information of the network side comprises or load information of the network side, [0115]; network side provides overall load information.
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date to modify Huang with Vrzic to determine the best transmission mode, see [0115].

Regarding claim 15. Huang discloses A non-transitory computer readable storage medium containing instructions that, when executed by a computer system, cause the computer system to perform operations including: 
obtaining at least one input parameter, wherein the at least one input parameter comprises at least one of transmission related information reported by a terminal device or related information of a network side, [0083], [0085]; obtaining transmission mode information by the network side device; see [0093]-[0094];  
determining a data transmission mode for the terminal device based on the at least one input parameter, [0095], [0096]; transmission mode information determined based on obtained terminal status information and channel state information; and 
Huang discloses the claimed invention except send an order including a data transmission mode to the terminal device in a form of a media access control (MAC) control element (CE); and a processing unit, configured to determine the data transmission mode for the terminal device based on the at least one input parameter, wherein the data transmission mode for the terminal device comprises a link switching mode, or a packet duplication mode.
Vrzic discloses sending the data transmission mode to the terminal device, comprising: sending an order including the data transmission mode to the terminal device in a form of a media access control (MAC) control element (CE), see Vrzic [0013], [0115]; data transmission mode for the terminal device comprises a (LS) link switching mode, or a (PD) packet duplication mode, conveyed to the UE 100 via the MAC control elements (MAC CEs).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Huang with Vrzic to establish and maintain data connection see abstract.

Regarding claim 16. Huang discloses the claimed invention except explicitly, wherein sending the data transmission mode to the terminal device comprises sending the order including the data transmission mode to the terminal device as one or more of: a physical downlink control channel order; or radio resource control (RRC) signaling. 
Vrzic discloses the communications unit is further configured to send an order including the data transmission mode to the terminal device as a physical downlink control channel order, [0145]-[0146]; MgNB 370 informs UE 100 of the UL grant via the “UL Grants via PDCCH signal 805.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Huang with Vrzic to control transmission, see [0146].

Regarding claim 17. Huang discloses the claimed invention except explicitly wherein the order including the data transmission mode further includes bearer information used to change the data transmission mode. 
Vrzic discloses, wherein the order including the data transmission mode further includes bearer information used to change the data transmission mode, [0059], [0192]; transmission mode effected caused by bearer establishment for mode change for, the network node can instruct a UE in packet duplication mode to change modes.
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date to modify Huang with Vrzic for the network device to indicate the transmission mode when a Data Radio Bearer (DRB) is established, see [0192].

Regarding claim 19. Huang discloses wherein the transmission related information reported by the terminal device comprises at least one of: a channel-specific measurement value reported by the terminal device; or data transmission mode indication information reported by the terminal device, [0107]-[0108]; obtaining the transmission mode information in the form of status information reported/sent by the terminal to the network device. 

Regarding claim 20. Huang discloses the claimed invention except explicitly wherein the related information of the network side comprises at least one of: a quality of service QoS requirement of the terminal device; an uplink channel condition obtained by the network side through measurement; a data receiving error ratio obtained by the network side through statistics; or load information of the network side.
Vrzic discloses wherein the related information of the network side comprises or load information of the network side, [0115]; network side provides overall load information.
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date to modify Huang with Vrzic to determine the best transmission mode, see [0115].

Regarding claim 21. Huang discloses, wherein the data transmission mode is jointly determined with reference to the transmission related information reported by the terminal device, [0094]-[0097]:  and the related information of the network side, [0094]-[0097]: while network side device receives first terminal status information sent by the terminal first network side device sends the first channel state information and the first terminal status information to the controller, so that the controller configures the transmission mode information according to the first terminal status information.

Allowable Subject Matter
Claims 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 is indicated allowable because no prior art or combination of prior art discloses that 
when more than one data transmission mode is determined with reference to the transmission related information reported by the terminal device, the data transmission mode is redetermined with reference to the related information of the network side.

Claim 23 is indicated allowable because no prior art or combination of prior art discloses that 
the transmission related information reported by the terminal device and the related information of the network side are set different priorities to determine the data transmission mode.
A review of Pub. US 201/0098250 A1 to Vrzic et al. does not teach limitations of claims 22 and 23. Therefore, these claims are still objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
While claim 22 recites that: when more than one data transmission mode is determined with reference to the transmission related information reported by the terminal device, the data transmission mode is redetermined with reference to the related information of the network side, Pub. US 201/0098250 A1 to Vrzic et al. discloses the network node can instruct a UE in packet duplication mode to change modes, [0192]-[0196].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414    


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414